

LETTER AGREEMENT RELATING TO PETRO RESOURCES CORPORATION
AND HARRY LEE STOUT


This Letter Agreement (“Agreement”) by and between Petro Resources Corporation
(“Petro Resources”) and Harry Lee Stout (“Stout”), evidences an agreement to
enter employment with Petro Resources as of June 1, 2007.


Stout shall be employed as Chief Financial Officer and General Counsel reporting
to the Chairman of the Board of Petro Resources. In consideration for Stout’s
exclusive employment, the following compensation shall be paid:



a)  
a base salary of $150,000 per year, to be pro-rated and paid on a monthly basis
beginning the first business date of the month following employment;




b)  
an annual cash/bonus program equal to 50% of base salary should all Board of
Directors annual targets for Petro Resources be met, such to be adjusted
depending on the achievement level accomplished by Petro Resources whether
higher or lower;




c)  
an initial grant of 25,000 shares restricted stock of Petro Resources to Stout
as of June 1, 2007 with such shares vested as of the date of the grant;




d)  
subsequent grants of an aggregate of 75,000 shares of restricted stock of Petro
Resources to be granted to Stout, with 25,000 of such shares vesting annually on
June 1 of 2008, June 1 of 2009 and June 1, 2010;




e)  
An initial grant of 25,000 share options to acquire Petro Resources common stock
based on the closing price of Petro Resources on June 1, 2007 with such options
vested as of the date of the grant;




f)  
Subsequent grants of an aggregate of 75,000 share options to acquire Petro
Resources common stock based on the closing Price of Petro Resources on June 1,
2007, with 25,000 of such options vesting annually on June 1 of 2008, 2009, and
2010;




g)  
Such other compensation as may be directed by the Board of Directors of Petro
Resources.



This Agreement will be for a term of three years beginning on June 1, 2007 and
expiring on May 31, 2010.


 
 

--------------------------------------------------------------------------------

 


Agreed to and Accepted


This 25th day of May 2007

/s/ Wayne P. Hall______ 
Wayne P. Hall
Chief Executive Officer
Petro Resources Corporation
Agreed to and Accepted
 
This 25th day of May 2007
 
/s/ Harry Lee Stout     
Harry Lee Stout
 



 
 

--------------------------------------------------------------------------------

 